DETAILED ACTION
The following notice of allowance is in response to the interview with Applicant on 06/23/2022 and Applicant’s response after final action filed on 06/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 7, 8, 11, 17 and 18 are amended in Applicant’s filing on 06/27/2022.

Allowable Subject Matter
Claims 1-8, 10-18 and 20 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the 35 U.S.C. 101 rejection (withdrawn in the final Office action of 03/22/2022), the claims are directed to a self-learning prediction mechanism having a prediction algorithm, executed by a processor, that predicts future assignment result metrics of agents for resolving a received IT system incident ticket and is used to make an agent ticket assignment based on the predicting.  The self-learning prediction mechanism is automatically updated based on feedback (i.e., a comparison between the predicted future assignment result metric by the prediction algorithm for the assigned agent and an obtained actual assignment result metric) including adjusting, by the processor, the prediction algorithm using the feedback and subsequently using the updated prediction algorithm to predict future assignment result metrics for another incident ticket and make an agent ticket assignment based on the predicting.  The adjusting of the prediction algorithm from monitored/obtained actual outcome feedback is interpreted as a feedback loop characteristic of machine learning.  The additional elements associated with the claimed self-learning prediction mechanism provide meaningful limitations that transform an abstract idea about assigning IT system incident tickets to agents for resolving into patent eligible subject matter because the additional elements go beyond generally linking the use of the abstract idea to a particular technological environment.  The additional elements of the self-learning prediction mechanism are not merely incidental to the claim but do affect how the step of assigning incident tickets to agents is performed.  The additional elements of the self-learning prediction mechanism, whereby feedback adjusts and improves the prediction algorithm, also effects an improvement in the assignment result metrics.  As explained in paragraph 0026 of Applicant’s originally filed specification, “…the processor collects metrics based on the ticket assignment.  For example, example embodiments may help improve trouble ticket work assignment by collecting metrics that may provide a self-learning mechanism to track how well an agent (e.g., a service desk agent) may perform (or has performed) a specific job based on how well the agent resolved past incidents.  The metrics may include the time to resolve a specific type of ticket, the kick back rate of the ticket, and the like.  With this information being fed back to the system, example embodiments may help refine assignments and improve the assignment results over time.”  
Regarding the previously withdrawn 35 U.S.C. 103 rejections, the closest prior art relied on in the previous Office action is: Ristock et al., US 2014/0146961 A1, Chishti et al US 2012/0051536 A1 and Duncan et al., US 2002/0141561 A1.  Ristock teaches the selection of an appropriate agent for routing an inbound interaction, such as a telephone call to a contact center, based on a routing strategy and further based on information about agent availability, skills, location and other statistically useful information (see e.g., paragraph 0067).  Chishti teaches estimating agent performance characteristics, such as sales rate, customer satisfaction, duration of call, etc., in a call routing center using performance based matching, pattern matching algorithms, affinity data matching and other models for matching callers to agents (see e.g., Abstract, paragraph 0029).  Duncan teaches re-ordering inbound queues of received inbound calls based on a priority value (see e.g., paragraph 0097).  The prior art mentioned does not singly anticipate the amended claims or in combination render the claims obvious with respect to the claimed combination of limitations including the particularly claimed self-learning prediction mechanism using feedback to adjust the prediction algorithm for individual agent assignment result metrics and that the assignment result metrics are of at least one of a reassignment rate and a kick back rate for agents.  Previously cited prior art and prior art found in an updated search does not reveal prior art that anticipates or renders obvious the claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mauricio A. Valle, Samuel Varas, Gonzalo A. Ruz, Job performance prediction in a call center using a naive Bayes classifier, Expert Systems with Applications, Volume 39, Issue 11, 2012, Pages 9939-9945, https://doi.org/10.1016/j.eswa.2011.11.126
(https://www.sciencedirect.com/science/article/pii/S0957417412004605).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683